08/30/2022




        IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                Case Number: DA 22-0267


                  Supreme Court Cause No. DA 22-0267



__________________________________________________________________

 EDMUND LANGLOIS,

              Appellant,

 vs.                                           ORDER GRANTING
                                               EXTENSION OF TIME
 ESTATE OF BARBARA KAY
 LEWIS,

              Appellee.


       Upon consideration of Appellee’s Unopposed Motion for Extension of Time

to File Answer Brief, and for good cause appearing therefore,

       IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including October 17, 2022, within which to file Appellee’s Answer Brief.




                                                                    Electronically signed by:
                                                                       Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                         August 30 2022